ACCEPTED
                                                                                                    04-15-00127-CV
                                                                                        FOURTH COURT OF APPEALS
                                                                                             SAN ANTONIO, TEXAS
                                                                                               7/29/2015 9:25:33 AM
                                                                                                     KEITH HOTTLE
                                                                                                             CLERK



              MOOR1VIAN TATE HALEY UPCHURCH & YATES, LLP
                                     ATTORNEYS AT LAW                           FILED IN
 R. HAL MOORMAN*t                     207 EAST MAIN STREET
                                                                        4th COURTBOARDOF APPEALS
                                                                                            CERTIFIED
 STEVEN C. HALEY                      BRENHAM, TEXAS 77833               SAN
                                                                    *ESTATE    ANTONIO,
                                                                            PLANNING         TEXAS
                                                                                      & PROBATE  LAW
 LAURA UPCHURCH                                                                     tCIVIL TRIAL LAW
 WENDY YATES*
                                           P.O. BOX 1808                07/29/2015
                                                                TEXAS BOARD OF LEGAL9:25:33    AM
                                                                                      SPECIALIZATION
                                    BRENHAM, TEXAS 77834-1808
                                           (979) 836-5664                   KEITH   E.  HOTTLE
                                                                       GEORGE R. MOORMAN (1919-2011)
 ANDREW J. HEFFERLY                      FAX (979) 830-0913                        ClerkJR. (RETIRED)
                                                                         MILTON Y. TATE,
 CHRISTOPHER S. HARDY
                                      stww.moormantate.com




                                         July 28, 2015



Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Ste. 3200
San Antonio, Texas 78205-3037

RE: El Caballero Ranch, Inc. and Laredo Marine, L.L.C. v. Grace River Ranch,
    LLC; No. 04-15-00127CV, 4th Judicial District, San Antonio, Texas

Dear Justices of the Fourth Court of Appeals:

By way of supplement of the Brief of Appellee filed herein, Grace River Ranch,
LLC provides the following citations and succinct comment by way of additional
authority:

                         La Salle County Not an Indispensable Party

         Appellants suggest (without authority) that an injunction against Appellants

interference with a public road was improper absent joinder of La Salle County as a

party.

         A county has no proprietary interest in public roads dedicated to the public.

City of Mission v. Popplewell, 294 S.W.2d 712, 715 (Tex. 1956); Hicks v. City of

Houston, 524 S.W.2d 539, 545 (Tex. Civ. App. — Houston [1st Dist.] 1975, writ ref d.


{18705.43065-00395217.DOCX)
July 28, 2015
Page 2




The county is only a trustee of the public in such roads of the public interest may

require. City of Mission v. Popplewell, supra at 715; Hicks v. City of Houston, supra

at 545. It is not necessary that the public entity so charged as trustee with regulating

and controlling a public road belonging to the public be sued as agent for the public

or as trustee for the public in order for the existence of a public easement can be put

 n issue.        ty of Fort Worth v. Taylor, 346 S.W.2d 792, 794 (Tex. 1961).

Sincerely,




SCH:mb

Enclosures

cc: Annalyn G. S h
     Schmoyer Re nhard, LLP
     17806 I-10W, Ste. 400
     San Antonio, Texas 78257
     E-mail: asmith dar-11p.corn

         Kimberly S. Keller
         Keller Stolarczyk PLLC
         234 West Bandera Road, No. 120
         Boerne, Texas 78006
         E-mail: kimq,kellsto.com




{18705.43065-00395217.DOCX)
July 28, 2015
Page 3




         Donato D. Ramos, Jr.
         Law Offices of Donato D. Ramos
         6721 McPherson
         P.O. Box 452009
         Laredo, Texas 78045
         donatoramosjr@ddrlex.corn




{18705.43065-00395217.DOCX)